      Case 5:18-cv-00087-TES-CHW Document 115 Filed 06/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


RALPH HARRISON BENNING,

         Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                        5:18‐cv‐00087‐TES‐CHW
COMMISSIONER GREGORY C. DOZIER,
et al.,

         Defendants.



                      ORDER ON BENNING’S MOTION FOR LEAVE TO
                        PROCEED IN FORMA PAUPERIS ON APPEAL



        The Court entered judgment against Benning, and Benning filed a Notice of

 Appeal. See [Doc. 109]; [Doc. 111]. Benning then filed a Motion for Leave to Appeal in

 forma pauperis. See [Doc. 114]. For the reasons set forth below, the Court GRANTS

 Benning’s Motion.

        A.     Appeal In Forma Pauperis Standard

        Pursuant to Federal Rule of Appellate Procedure 24(a)(2), if the Court grants a

 motion to appeal in forma pauperis, “the party may proceed on appeal without

 prepaying or giving security for fees and costs, unless a statute provides otherwise.” 28

 U.S.C. § 1915(a)(3) provides that if the trial court certifies in writing that the appeal is

 not taken in good faith, such appeal may not be taken in forma pauperis. “‘[G]ood faith’ .
     Case 5:18-cv-00087-TES-CHW Document 115 Filed 06/24/21 Page 2 of 3




. . must be judged by an objective standard.” Coppedge v. United States, 369 U.S. 438, 445

(1962). A plaintiff demonstrates good faith when he seeks review of a non‐frivolous

issue. Id.; see also Morris v. Ross, 663 F.2d 1032, 1033 (11th Cir. 1981). An issue “is

frivolous if it is ‘without arguable merit either in law or fact.’” Napier v. Preslicka, 314

F.3d 528, 531 (11th Cir. 2002). “Arguable means being capable of being convincingly

argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (per curiam); Carroll v. Gross,

984 F.2d 392, 393 (11th Cir. 1993) (per curiam) (“[A] case is frivolous . . . when it appears

the plaintiff ‘has little or no chance of success.’”). “In deciding whether an [in forma

pauperis] appeal is frivolous, a district court determines whether there is ‘a factual and

legal basis, of constitutional dimension, for the asserted wrong, however inartfully

pleaded.’” Sun, 939 F.2d at 925.

       B.     Benning’s Motion for Leave to Proceed In Forma Pauperis

       Simply put, the Court finds that Benning’s appeal is taken in good faith and

seeks review of a non‐frivolous issue. Benning’s appeal presents the question of

whether outgoing prisoner email regulations are governed by the standard articulated

in Procunier v. Martinez, 416 U.S. 396 (1974) or Turner v. Safley, 482 U.S. 78 (1987), and

whether the First Amendment applies differently to regulations of outgoing prisoner

mail versus outgoing prisoner email. See [Doc. 114, p. 1]. The Court sees at least

“arguable merit” in Benning’s position even though it ultimately ruled against Benning




                                               2
     Case 5:18-cv-00087-TES-CHW Document 115 Filed 06/24/21 Page 3 of 3




and dismissed his case. Napier, 314 F.3d at 531. Therefore, Benning’s appeal is not

frivolous and is made in good faith.

       Further, upon review of Benning’s affidavit in support of his motion, the Court is

satisfied that Benning is a pauper. The Court will therefore GRANT Benning’s Motion

for Leave to Appeal in forma pauperis [Doc. 114] and his appeal may proceed without

prepaying costs or fees. See Fed. R. App. P. 24(a)(2). Benning is still responsible for

eventually paying the full amount of the filing fee as dictated by 28 U.S.C. § 1915(b).

       SO ORDERED, this 23rd day of June, 2021.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              3
